 



Exhibit 10.11

PHH CORPORATION
OFFICER DEFERRED COMPENSATION PLAN

ARTICLE 1-INTRODUCTION

1.1 Purpose of Plan

PHH Corporation has adopted the Plan set forth herein to provide a means by
which certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation and to provide a means for certain other deferrals
of Compensation.

1.2 Status of Plan

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), and shall be interpreted and administered to the extent
possible in a manner consistent with such intent.

ARTICLE 2-DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1 Account means, for each Participant, the account established for his or her
benefit under Section 5.1.

2.2 Adoption Agreement means such agreement, if deemed by PHH Corporation to be
necessary and appropriate, between Merrill Lynch and the Employer establishing
the Plan and/or containing all the options selected by the Employer, as the same
may be amended from time to time.

2.3 Change of Control Transaction means any transaction or series of
transactions pursuant to or as a result of which (i) during any period of not
more than 24 months, individuals who at the beginning of such period constitute
the Board of Directors of PHH Corporation (the “Board”), and any new director
(other than a director designated by a third party who has entered into an
agreement to effect a transaction described in clause (ii), (iii) or (iv) of
this section 2.3) whose election by the Board or nomination for election by the
PHH Corporation’s stockholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved (other than approval given in connection with an actual or threatened
proxy or election contest), cease for any reason to constitute at least a
majority of the members of the Board, (ii) any person or entity is or becomes,
directly or indirectly, the beneficial owner of 50% or more of the common stock
of PHH Corporation (or other securities of the PHH Corporation having generally
the right to vote for election of the Board), (iii) PHH Corporation or any
subsidiary shall sell, assign or otherwise transfer, directly or indirectly,
assets (including stock or other securities of subsidiaries) having a fair
market or book value or earning power of 50% or more of the assets or earning
power of PHH Corporation and its subsidiaries (taken as a whole) to any third
party, other than PHH Corporation or a wholly-owned subsidiary thereof,
(iv) control of 50% or more of the business of PHH Corporation shall be sold,
assigned or otherwise transferred directly or indirectly to any third party,
(v) there is consummated a merger or consolidation of PHH Corporation with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of PHH Corporation outstanding immediately prior to
such event continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the securities of PHH Corporation
or such surviving entity or any parent thereof outstanding immediately after
such event or (B) a merger or consolidation effected to implement a

 



--------------------------------------------------------------------------------



 



recapitalization of PHH Corporation (or similar transaction) in which no person
or entity becomes the beneficial owner or more than 50% or more of the combined
voting power of PHH Corporation’s then outstanding securities or (vi) the
shareholders of PHH Corporation approve a plan of liquidation or dissolution.

2.4 Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

2.5 Compensation has the meaning elected by the Employer in the Adoption
Agreement, or as otherwise determined by the Employer.

2.6 Effective Date means the date chosen in the Adoption Agreement as of which
the Plan first becomes effective from time to time.

2.7 Election Form means the participation election form as approved and
prescribed by the Plan Administrator.


2.8 Elective Deferral means the portion of Compensation which is deferred by a
Participant under Section 4.1.

2.9 Eligible Employee means, on the Effective Date or on any Entry Date
thereafter, each employee of the Employer who satisfies the criteria established
in the Adoption Agreement, or as otherwise determined by the Employer in its
sole discretion.

2.10 Employer means the corporation referred to in the Adoption Agreement, any
successor to all or a major portion of the Employer’s assets or business which
assumes the obligations of the Employer, and each other entity that is
affiliated with the Employer which adopts the Plan with the consent of the
Employer, provided that the Employer that signs the Adoption Agreement shall
have the sole power to amend this Plan and shall be the Plan Administrator if no
other person or entity is so serving at any time.

2.11 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation which
amends, supplements or replaces such section or subsection.

2.12 Incentive Contribution means a discretionary additional contribution made
by the Employer as described in Section 4.3.

2.13 Insolvent means either (i) the Employer is unable to pay its debts as they
become due, or (ii) the Employer is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.

2.14 Matching Deferral means a deferral for the benefit of a Participant as
described in Section 4.2.

2.15 Participant means any individual who participates in the Plan in accordance
with Article 3.

2.16 Plan means this PHH Officer Corporation Deferred Compensation Plan, as
amended from time to time, and the provisions of the Adoption Agreement
incorporated therein.

2.17 Plan Administrator means the person, persons or entity designated by the
Employer in the Adoption Agreement to administer the Plan and to serve as the
agent for “Company” with respect to the Trust as contemplated by the agreement
establishing the Trust. If no such person or entity is so serving at any time,
the Employer shall be the Plan Administrator.

2.18 Plan Year means the 12-month period chosen in the Adoption Agreement.

 



--------------------------------------------------------------------------------



 



2.19 Total and Permanent Disability means the inability of a Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, and the permanence and degree of which shall be
supported by medical evidence satisfactory to the Plan Administrator.

2.20 Trust means the trust established by the Employer that identifies the Plan
as a plan with respect to which assets are to be held by the Trustee.

2.21 Trustee means the trustee or trustees under the Trust.

2.22 Year of Service means the computation period and service requirement
elected in the Adoption Agreement.

ARTICLE 3-PARTICIPATION

3.1 Commencement of Participation

Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence in accordance with Section 4.1. Any individual who is not
already a Participant and whose Account is credited with an Incentive
Contribution shall become a Participant as of the date such amount is credited.

3.2 Continued Participation

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Notwithstanding the foregoing,
Participation in respect of any calendar year is not a guarantee of
participation in respect of any future calendar year.

ARTICLE 4-ELECTIVE AND MATCHING DEFERRALS

4.1 Elective Deferrals

An individual who is an Eligible Employee on the Effective Date may, by
completing an Elections Form and filing it with the Plan Administrator within
30 days following the Effective Date, elect to defer a percentage or dollar
amount of one or more payments of Compensation, on such terms as the Plan
Administrator may permit, which are payable to the Participant after the date on
which the individual files the Election Form. Any individual who becomes an
Eligible Employee after the Effective Date may, by completing an Election Form
and filing it with the Plan Administrator within 30 days following the date on
which the Plan Administrator gives such individual written notice that the
individual is an Eligible Employee, elect to defer a percentage or dollar amount
of one or more payments of Compensation, on such terms as the Plan Administrator
may permit, which are payable to the Participant after the date on which the
individual files the Election Form. Any Eligible Employee who has not otherwise
initially elected to defer Compensation in accordance with this paragraph 4.1
may elect to defer a percentage or dollar amount of one or more payments of
Compensation, on such terms as the Plan Administrator may permit, commencing
with Compensation paid in the next succeeding Plan Year, by completing an
Election Form prior to the first day of such succeeding Plan Year. In addition,
a Participant may defer all or part of the amount of any elective deferral or
matching contribution made on his or her behalf to the Employer’s 401(k) plan
for the prior Plan Year but treated as an excess deferral, an excess
contribution or otherwise limited by the application of the limitations of
sections 401(k), 401(m), 415 or 402(q) of the Code, so long as the Participant
so indicates on an Election Form. A Participant’s Compensation shall be reduced
in accordance with the Participant’s election hereunder and amounts deferred
hereunder shall be paid by the Employer to the Trust as soon as administratively
feasible and credited to the Participant’s Account as of the date the amounts
are received by the Trustee.

 



--------------------------------------------------------------------------------



 



An election to defer a percentage or dollar amount of Compensation for any Plan
Year shall apply for subsequent Plan Years unless changed or revoked. A
Participant may change or revoke his or her deferral election as of the first
day of any Plan Year by giving written notice to the Plan Administrator before
such first day (or any such earlier date as the Plan Administrator may
prescribe).

4.2 Matching Deferrals

After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, the Employer shall contribute to the Trust Matching Deferrals equal
to the rate of Matching Contribution selected by the Employer and multiplied by
the amount of the Elective Deferrals credited to the Participants’ Accounts for
such period under Section 4.1. Each Matching Deferral will be credited, as of
the later of the date it is received by the Trustee or the date the Trustee
receives from the Plan Administrator such instructions as the Trustee may
reasonably require to allocate the amount received among the asset accounts
maintained by the Trustee, to the Participants’ Accounts pro rata in accordance
with the amount of Elective Deferrals of each Participant which are taken into
account in calculating the Matching Deferral.

4.3 Incentive Contributions

In addition to other contributions provided for under the Plan, the Employer
may, in its sole discretion, select one or more Eligible Employees to receive an
Incentive Contribution to his or her Account on such terms as the Employer shall
specify at the time it makes the contribution. For example, the Employer may
contribute an amount to a Participant’s Account and condition the payment of
that amount and accrued earnings thereon upon the Participant remaining employed
by the Employer for an additional specified period of time. The terms specified
by the Employer shall supersede any other provision of this Plan as regards
Incentive Contributions and earnings with respect thereto, provided that if the
Employer does not specify a method of distribution, the Incentive Contribution
shall be distributed in a manner consistent with the election last made by the
particular Participant prior to the year in which the Incentive Contribution is
made. The Employer, in its discretion, may permit the Participant to designate a
distribution schedule for a particular Incentive Contribution provided that such
designation is made prior to the time that the Employer finally determines that
the Participant will receive the Incentive Contribution.

ARTICLE 5-ACCOUNTS

5.1 Accounts

The Plan Administrator shall establish an Account for each Participant
reflecting Elective Deferrals, Matching Deferrals and Incentive Contributions
made for the Participant’s benefit together with any adjustments for income,
gain or loss and any payments from the Account. The Plan Administrator may cause
the Trustee to maintain and invest separate asset accounts corresponding to each
Participant’s Account. The Plan Administrator shall establish sub-accounts for
each Participant that has more than one election in effect under Section 7.1 and
such other sub-accounts as are necessary for the proper administration of the
Plan. As of the last business day of each calendar quarter, the Plan
Administrator shall provide the Participant with a statement of his or her
Account reflecting the income, gains and losses (realized and unrealized),
amounts of deferrals, and distributions of such Account since the prior
statement.

5.2 Investments

The assets of the Trust shall be invested in such investments as the Trustee
shall determine. The Trustee may (but is not required to) consider the
Employer’s or a Participant’s investment preferences when investing the assets
attributable to a Participant’s Account.

ARTICLE 6-VESTING

6.1 General

 



--------------------------------------------------------------------------------



 



A Participant shall be immediately vested in, i.e., shall have a nonforfeitable
right to, all Elective Deferrals, and all income and gain attributable thereto,
credited to his or her Account. A Participant shall become vested in the portion
of his or her Account attributable to Matching Deferrals and income and gain
attributable thereto in accordance with the schedule selected by the Employer in
the Adoption Agreement, subject to earlier vesting in accordance with
Sections 6.3, 6.4, and 6.5.

6.2 Vesting Service

For purposes of applying the vesting schedule in the Adoption Agreement, a
Participant shall be considered to have completed a Year of Service for each
complete year of full-time service with the Employer or an Affiliate, measured
from the Participant’s first date of such employment, unless the Employer also
maintains a 401(k) plan that is qualified under section 401(a) of the Internal
Revenue Code in which the Participant participates, in which case the rules
governing vesting service under that plan shall also be controlling under this
Plan.

6.3 Change of Control

A Participant shall become fully vested in his or her Account immediately prior
to a Change of Control of the Employer.

6.4 Death or Disability

A Participant shall become fully vested in his or her Account immediately prior
to termination of the Participant’s employment by reason of the Participant’s
death or Total and Permanent Disability. Whether a Participant’s termination of
employment is by reason of the Participant’s Total and Permanent Disability
shall be determined by the Plan Administrator in its sole discretion.

ARTICLE 7 – PAYMENTS

7.1 Election as to Time and Form of Payment

A Participant shall elect (on the Election Form used to elect to defer
Compensation under Section 4.1) the date at which the Elective Deferrals and
vested Matching Deferrals (including any earnings attributable thereto) will
commence to be paid to the Participant. Such date will be either a fixed date,
which shall be no earlier than 5 years from the date such election is made or
shall be the date which is 7 months following the Participant’s termination of
employment for any reason whatsoever. The Participant shall also elect thereon
for payments to be paid in either:



  a.  
a single lump-sum payment; or
    b.  
annual installments over a period elected by the Participant up to 10 years, the
amount of each installment to equal the balance of his or her Account
immediately prior to the installment divided by the number of installments
remaining to be paid.

Each such election will be effective for the Plan Year for which it is made and
succeeding Plan Years. Such election may not be changed under any circumstances.
Except as provided in Sections 7.2 and 7.3, payment of a Participant’s Account
shall be made in accordance with the Participant’s elections under this
Section 7.1.

7.2 Change of Control Transaction

As soon as possible following a Change of Control Transaction, each Participant
shall be paid his or her entire Account balance (including any amount vested
pursuant to Section 6.3) in a single lump sum.

7.3 Death

 



--------------------------------------------------------------------------------



 



If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid as soon as practicable to the
Participant’s designated beneficiary or beneficiaries, in the form elected by
the Participant under either of the following options:



  a.  
a single lump-sum payment; or
    b.  
annual installments over a period elected by the Participant up to 10 years, the
amount of each installment to equal the balance of the Account immediately prior
to the installment divided by the number of installments remaining to be paid.

Any designation of beneficiary and form of payment to such beneficiary shall be
made by the Participant on an Election Form filed with the Plan Administrator
and may be changed by the Participant at any time by filing another Election
Form containing the revised instructions. If no beneficiary is designated or no
designated beneficiary survives the Participant, payment shall be made to the
Participant’s surviving spouse, or, if none, to his or her issue per stirpes, in
a single payment. If no spouse or issue survives the Participant, payment shall
be made in a single lump sum to the Participant’s estate.

7.4 Taxes

All federal, state or local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article 7 shall
be withheld.

ARTICLE 8 – PLAN ADMINISTRATOR

8.1 Plan Administration and Interpretation

The Plan Administrator shall oversee the administration of the Plan. The Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual(s)
serving as Plan Administrator who is a Participant will not vote or act on any
matter relating solely to himself or herself. When making a determination or
calculation, the Plan Administrator shall be entitled to rely on information
furnished by a Participant, a beneficiary, the Employer or the Trustee. The Plan
Administrator shall have the responsibility for complying with any reporting and
disclosure requirements or ERISA.

8.2 Powers, Duties, Procedures, Etc.

The Plan Administrator shall have such powers and duties, may adopt such rules
and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

8.3 Information

To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the Plan
Administrator may require.

8.4 Indemnification of Plan Administrator

 



--------------------------------------------------------------------------------



 



The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve as Plan Administrator (including
any such individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Employer) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

ARTICLE 9 – AMENDMENT AND TERMINATION

9.1 Amendments

The Employer shall have the right to amend the Plan from time to time, subject
to Section 9.3, by an instrument in writing which has been executed on the
Employer’s behalf by its duly authorized officer.

9.2 Termination of Plan

This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Employer reserves the right to
terminate the Plan at any time, subject to Section 9.3, by an instrument in
writing which has been executed on the Employer’s behalf by its duly authorized
officer. Upon termination, the Employer may (a) elect to continue to maintain
the Trust to pay benefits hereunder as they become due as if the Plan had not
terminated or (b) direct the Trustee to pay promptly to Participants (or their
beneficiaries) the vested balance of their Accounts. For purposes of the
preceding sentence, in the event the Employer chooses to implement clause (b),
the Account balances of all Participants who are in the employ of the Employer
at the time the Trustee is directed to pay such balances shall become fully
vested and nonforfeitable. After Participants and their beneficiaries are paid
all Plan benefits to which they are entitled, all remaining assets of the Trust
attributable to Participants who terminated employment with the Employer prior
to termination of the Plan and who were not fully vested in their Accounts under
Article 6 at that time shall be returned to the Employer.

9.3 Existing Rights

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

ARTICLE 10 – MISCELLANEOUS

10.1 No Funding

The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

10.2 Non-assignability

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.

 



--------------------------------------------------------------------------------



 



10.3 Limitation of Participants’ Rights

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

10.4 Participants Bound

Any action with respect to the Plan taken by the Plan Administrator or the
Employer or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Employer or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits under the Plan.

10.5 Receipt and Release

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Employer or the Trustee to follow the application of
such funds.

10.6 Governing Law

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the state of New York, without effect to conflicts of laws
provisions thereof. If any provision shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

10.7 Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 